DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/574,064, filed on September 17, 2019.

Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on September 17, 2019, has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-15 are directed to one of the four statutory categories of invention, the claims are directed to generating a task from a message (as evidenced by the preamble of exemplary claim 1; “A system for generating a task from an input message in a communication channel”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer readable medium in claim 1; a system with a process and computer readable medium in independent claim 10, and a method with modules in independent claim 16).  User computers are recited in claims 1, 10, and 16; but they do not actively perform any steps in the claims.  The claims do recite the use of machine learning and training a machine learning module, but the judicial exception of generating a task from a message is generally linked to the use of machine learning and training a machine learning module for implementation.  Therefore, the role of machine learning merely amounts to a technological environment in the claims.  See MPEP §2106.05(h).  No particular improvement to machine learning or machine learning technology is recited in the claims. The Examiner notes that the use of machine learning implies the use of feedback to train or “learn” from empirical data.  The claims do not recite an improvement to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recites, in part:

retraining the machine learning module to output a task class for the input text message with a lower confidence level than previously determined for the input text message in response to a dismissal of the task message in the database; and retraining the machine learning module to output a task class for the 


Essentially, the claim recites doing two mutually exclusive actions – retraining with a lower confidence and retraining with a higher confidence – in response to the same action of dismissal.  The claim is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0083908 A1 to Dotan-Cohen et al. (hereinafter ‘DOTAN-COHEN’).

Claim 1
DOTAN-COHEN discloses a computer program product (see ¶[0037] and [0045]; computer instructions and program modules) for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein (see ¶[0151]; a computing device that includes a variety of computer-readable media) that is executable to perform operations, the operations comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including an intended action (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message) and a set of associated users (see ¶[0109]; extract or determine the user or users assigned to the action item); 
generating a task message including the output task information of a task to perform (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification); 
sending the task message to a user interface panel in a user computer (see again ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification.  See also ¶[0153]; provide a natural user interface); 
receiving, from the user computer, feedback on the output task information in the task message (see ¶[0090], [0095] and [0098]; update notifications using a feedback analyzer with respect to particular messages and/or action items); and 
retraining the machine learning module to output task information from the input text message based on the feedback to reinforce likelihood correct task information is outputted and reinforce lower likelihood incorrect task information is outputted (see again ¶[0098]; a feedback analyzer to update routine models based on user feedback that includes detecting performance of or failure of performance of a predetermined user action in response to a notification presented for a user message, such as a user responding to the user message.  See also ¶[0138]; analyze interaction datasets to train user routine models.  See also ¶[0022] and [0057]-[0058]; a confidence score is employed to quantify the likelihood of a predicted routine-related aspect.  Facilitate more accurate notifications on action items).

Claim 10
DOTAN-COHEN discloses a system for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: a processor (see ¶[0151]; a computing device that includes a variety of computer-readable media); and 
a computer readable storage medium having computer readable program code embodied therein (see again ¶[0151]; a computing device that includes a variety of computer-readable media) that when executed by the processor performs operations, the operations comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including an intended action (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message) and a set of associated users (see ¶[0109]; extract or determine the user or users assigned to the action item); 
generating a task message including the output task information of a task to perform (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification); 
sending the task message to a user interface panel in a user computer (see again ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification.  See also ¶[0153]; provide a natural user interface); 
receiving, from the user computer, feedback on the output task information in the task message (see ¶[0090], [0095] and [0098]; update notifications using a feedback analyzer with respect to particular messages and/or action items); and 
retraining the machine learning module to output task information from the input text message based on the feedback to reinforce likelihood correct task information is outputted and reinforce lower likelihood incorrect task information is outputted (see again ¶[0098]; a feedback analyzer to update routine models based on user feedback that includes detecting performance of or failure of performance of a predetermined user action in response to a notification presented for a user message, such as a user responding to the user message.  See also ¶[0138]; analyze interaction datasets to train user routine models.  See also ¶[0022] and [0057]-[0058]; a confidence score is employed to quantify the likelihood of a predicted routine-related aspect.  Facilitate more accurate notifications on action items).

Claim 16
DOTAN-COHEN discloses a method for generating a task from an input text message in a communication channel (see ¶[0042]; texts, instant messages, and emails), comprising: 
processing, with a machine learning module (see ¶[0095]-[0096]; utilize natural language processing and map message attributes to features of machine learning models), an input text message sent in the communication channel (see ¶[0084]; the description ‘user messages’ can apply to text messages) to output task information including an intended action (see ¶[0107]; extract message attributes by an action item extractor .  An action item corresponds to a task to be completed by a user based on a user message) and a set of associated users (see ¶[0109]; extract or determine the user or users assigned to the action item); 
generating a task message including the output task information of a task to perform (see ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification); 
sending the task message to a user interface panel in a user computer (see again ¶[0087] and Fig. 3; an action manager that generates and updates the actions and presents the actions for display using a notification.  See also ¶[0153]; provide a natural user interface); 
receiving, from the user computer, feedback on the output task information in the task message (see ¶[0090], [0095] and [0098]; update notifications using a feedback analyzer with respect to particular messages and/or action items); and 
retraining the machine learning module to output task information from the input text message based on the feedback to reinforce likelihood correct task information is outputted and reinforce lower likelihood incorrect task information is outputted (see again ¶[0098]; a feedback analyzer to update routine models based on user feedback that includes detecting performance of or failure of performance of a predetermined user action in response to a notification presented for a user message, such as a user responding to the user message.  See also ¶[0138]; analyze interaction datasets to train user routine models.  See also ¶[0022] and [0057]-[0058]; a confidence score is employed to quantify the likelihood of a predicted routine-related aspect.  Facilitate more accurate notifications on action items).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. as applied to claim 1 above, and further in view of US 2020/0226418 A1 to Dorai-Raj et al. (hereinafter ‘DORAI-RAJ’).

Claim 2
the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the machine learning module to output that the input text message comprises a task with a lower degree of confidence than which the task message was determined to be a task (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 3
DOTAN-COHEN discloses the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by user to complete or accept the task message ; 
adding the input text message and the task output information for the completed or the accepted task message to a positive training set (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest); and 
processing the input text message and the task output information in the positive training set to retrain the machine learning module to output that the input text message comprises a task with a higher degree of confidence than which the task message was determined to be a task (see again ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 11
DOTAN-COHEN discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by a user to dismiss the task message (see ; 
adding the input text message and the task output information for the dismissed task message to a negative training set (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and processing the input text message and the task output information in the negative training set to retrain the machine learning module to output that the input text message comprises a task with a lower degree of confidence than which the task message was determined to be a task (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 12
DOTAN-COHEN discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, wherein the operations further comprise: receiving selection by user to complete or accept the task message (see ¶[0020] [0097]; a user provides positive feedback from an interaction with a component indicating interest, such as selecting the digital component or choosing to see more content related to the digital component); 
adding the input text message and the task output information for the completed or the accepted task message to a positive training set (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest); and 
processing the input text message and the task output information in the positive training set to retrain the machine learning module to output that the input text message comprises a task with a higher degree of confidence than which the task message was determined to be a task (see again  ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 17
DOTAN-COHEN discloses the method as set forth in claim 16.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, further comprising: receiving selection by a user to dismiss the task message (see ¶[0097]; a user can dismiss or generally provide negative feedback to a user interface element content item); 
adding the input text message and the task output information for the dismissed task message to a negative training set (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
processing the input text message and the task output information in the negative training set to retrain the machine learning module to output that the input text message comprises a task with a lower degree of confidence than which the task message was determined to be a task (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claim 18
DOTAN-COHEN discloses the method as set forth in claim 16.
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, further comprising: receiving selection by user to complete or accept the task message (see ¶[0020] [0097]; a user provides positive feedback from an interaction with a component indicating interest, such as selecting the digital component or choosing to see more content related to the digital component); 
adding the input text message and the task output information for the completed or the accepted task message to a positive training set (see ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest); and 
processing the input text message and the task output information in the positive training set to retrain the machine learning module to output that the input text message comprises a task with a higher degree of confidence than which the task message was determined to be a task (see again ¶[0097] and [0100]-[0101]; the user provides positive training examples for a machine learning model by providing a positive indication of interest).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes positive training examples with content items based on indications interest in the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the positive examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Claims 4, 6, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. as applied to claim 1 above, and further in view of US 2019/0012302 A1 to MacMahon et al. (hereinafter ‘MACMAHON’).

Claim 4
DOTAN-COHEN discloses the computer program product as set forth in claim 1.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages), wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to a referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 6
DOTAN-COHEN discloses the computer program product as set forth in claim 1.
DOTAN-COHEN further discloses wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in the user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a user from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to output the selected user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).


Claim 13
DOTAN-COHEN discloses the system as set forth in claim 10.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer messages applies to text messages), wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to a referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 14
DOTAN-COHEN discloses the system as set forth in claim 10.
DOTAN-COHEN further discloses wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but MCHMAHON discloses, wherein the operations further comprise: determining a name corresponding to the referenced target user in the input text message (see ¶[0063]; “I saw the ghost of Elvis”); 
using an entity resolution module to map names in a user database to the determined name corresponding to the target user (see ¶[0066]; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”); 
generating a list of the names in the user database that map to the target user in the user interface panel (see ¶[0066]-[0067] and Fig. 3B; the target textual segment with the term “him” may refer to “Elvis” or the “ghost”.  Solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection of a user from the generated list to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to output the selected user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by MACMAHON in the system executing the method of DOTAN-COHEN with the motivation to employ natural language processing to interpret text.  

Claim 19
DOTAN-COHEN discloses the method as set forth in claim 16.
DOTAN-COHEN further discloses wherein the communication channel includes a plurality of users communicating text messages (see ¶[0077]; the description of computer , wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, and wherein the operations further comprise: using a co-reference resolution module to determine users in the communication channel corresponding to a referenced target user in the input text message (see ¶[0037] and Fig. 3A; solicit feedback relative to potential annotations for co-reference resolution); 
generating a list of the determined users in the communication channel in a user interface panel of a receiving user in the communication channel (see ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); 
receiving selection from the generated list of a selected target user by the receiving user to be the target user for the referenced target user (see again ¶[0067] and Fig. 3B; solicit feedback for potential annotations.  Examiner Note:  the generated multiple choice list of potential entities for “him” is the equivalent of the user list recited in the claims); and 
adding the input text message and the selected target user to a positive training set to train the machine learning module to determine the selected target user for the referenced target user with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the co-reference resolution as taught by .  

Claims 7, 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. as applied to claim 1 above, and further in view of US 2019/0129749 A1 to White et al. (hereinafter ‘WHITE’).

Claim 7
DOTAN-COHEN discloses the computer program product as set forth in claim 1.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining a class and a confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the confidence level for the class exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes 

Claim 8
The combination of DOTAN-COHEN and WHITE discloses the computer program product as set forth in claim 7.
DOTAN-COHEN further discloses wherein the set of associated users includes a target user for a referenced target user referenced in the input text message (see ¶[0101]; a user assigned to a task involved in an email exchange).
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the operations further comprise: determining whether the confidence level for the task is less than a negative confidence threshold in response to determining that the class does not comprise a task (see ¶[0031]; determine whether potential task action intents meet or exceed a predetermined confidence threshold); and 
inputting the input text message and the target user to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as 

Claim 15
DOTAN-COHEN discloses the system as set forth in claim 10.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining a class and a confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the confidence level for the class exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as 

Claim 20
DOTAN-COHEN discloses the method as set forth in claim 16.
DOTAN-COHEN does not specifically disclose, but WHITE discloses, wherein the processing the input text message further comprises: determining a class and a confidence level for the class from the input text message (see ¶[0031]; the condition classifier can assign a statistical confidence to potential task action intents with one or more words in the task); 
determining whether the class comprises a task (see abstract and ¶[0031]; extract tasks from content.  A task indicates a defined action that the user commits to take or is requested to take); 
determining whether the confidence level for the class exceeds a positive confidence threshold (see again ¶[0031]; when statistical confidence meets or exceeds a predetermined threshold, the associated potential task action intent is determined as the likely intent); and 
inputting the input text message and the output task information to rewrite logic to generate the task message to display in the user interface panel (see abstract and ¶[0001] & [0004]; a classifier is trained and a reminder notification is provided to notify and engage the user about the task).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  WHITE discloses automated extraction and application of conditional tasks that includes classifying tasks according to thresholds and providing notifications regarding the classified tasks subsequent to training a classifier.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the classification of tasks based on thresholds as .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN and US 2019/0012302 A1 to MCMAHON et al. as applied to claims 1 and 4 above, and further in view of US 2011/0314382 A1 to Sweeney (hereinafter ‘SWEENEY’).

Claim 5
The combination of DOTAN-COHEN and MACMAHON discloses the computer program product as set forth in claim 4.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, wherein the co-reference resolution module comprises a machine learning module, wherein the list of the determined users comprises a primary list of users in the communication channel determined for the referenced target user in the input text message with at least a minimum degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database).
The combination of DOTAN-COHEN and MACMAHON does not specifically disclose, but SWEENEY discloses, wherein the operations further comprise: 
receiving, from the receiving user, rejection of the primary list of users (see ¶[0052]; disambiguation or entity resolution through selection of terms that are ranked in accordance with the user’s preferences); 
generating a secondary list of users in the communication channel that correspond to the referenced target user with less than a minimum degree of confidence (see again ¶[0052]; disambiguation through a ranked list based on user preference and relevance.  Examiner Note: ; 
receiving selection of a user from the secondary list of users to be the target user of the task message (see again ¶[0052]; disambiguation and entity resolution through the selection of terms based on an intelligent ranking in the order of user preference).
DOTAN-COHEN discloses a system that provides notification of action items in messages that analyzes message attributes based on semantic characteristics (see ¶[0094]).  MACMAHON discloses annotations of textual segments that includes semantic processing with co-reference resolution based on user feedback.  SWEENEY discloses selecting synthesized terms for entity resolution based on a ranking according to a user’s preferences.  It would have been obvious to rank terms as taught by SWEENEY in the system executing the method of DOTAN-COHEN and MACMAHON with the motivation to resolve the meaning of ambiguous terms based on user feedback in a system that uses natural language processing.
DOTAN-COHEN does not specifically disclose, but MACMAHON discloses, adding the input text message and the selected target user and intended action to a positive training set to train the machine learning module to output the selected user from the secondary list of users with a high degree of confidence (see ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database); and 
training the co-reference resolution module to output the users in the primary list of users for the referenced target user in the input text message with a low degree of confidence (see again ¶[0067] and [0077]; use a feedback analysis engine to determine potential annotations for “him” based on feedback instances satisfying a threshold value.  See also Fig. 4; “him” = “Elvis” in a verified annotations database.  Examiner Note: positive feedback implies increased confidence, while negative feedback implies lower confidence).
.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0083908 A1 to DOTAN-COHEN et al. and US 2019/0129749 A1 to White et al. as applied to claims 1 and 8 above, and further in view of US 9,986,092 B1 to Dirienzi et al. (hereinafter ‘DIRIENZI’) and US 2020/0226418 A1 to DORAI-RAJ et al.

Claim 9
The combination of DOTAN-COHEN and WHITE discloses the computer program product as set forth in claim 8.
The combination of DOTAN-COHEN and WHITE does not specifically disclose, but DIRIENZI discloses, wherein the set of associated users further includes a beneficiary of the intended action (see col 10, ln 32-40; tasks all have a customer name, which could be extracted and parsed from a user request message).
DOTAN-COHEN further discloses wherein the operations further comprise: adding the target user, intended action, and the beneficiary, the input text message, and the task message to a database (see ¶[0109]; extract or determine the user or users assigned to the action item); 
DOTAN-COHEN does not specifically disclose, but DORAI-RAJ discloses, retraining the machine learning module to output a task class for the input text message with a lower confidence level than previously determined for the input text message in response to a dismissal of the task message in the database (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback); and 
retraining the machine learning module to output a task class for the input text message with a higher confidence level than previously determined for the input text message in response to the dismissal of the task message in the database (see again ¶[0097]; the user provides negative training examples by dismissing a content item and providing negative feedback).
DOTAN-COHEN discloses a system that provides notification of action items in messages that uses a feedback analyzer to update notifications based on user interactions with messages (see ¶[0090]).  DORAI-RAJ discloses an analytics personalization framework that includes negative training examples with content items based on dismissal of the content item.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the negative examples as taught by DORAI-RAJ in the system executing the method of DOTAN-COHEN with the motivation to analyze feedback in a machine learning model (see DOTAN-COHEN ¶[0012] and DORAI-RAJ abstract). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624